Mr. Justice Shepard
delivered the opinion of the Court:
1. The record in this case furnishes some excellent reasons for the existence and enforcement of the rule, that courts of equity, for the peace of society, will refuse to interfere on behalf of parties who have been guilty of laches in the assertion of their rights. Mrs. Shepherd knew all the facts concerning the trust deed, the notices of sale and the sale itself. Her friends Boston and Harkness were present. Harkness had assured her that he would save the property if he could, “if Shepherd had not involved it too much.” He at one time procured an adjournment of the sale. No attempt was made to restrain the sale on account of the invalidity of the trust deed, the insufficient notice, or any other cause. No notice of the invalidity or want of formality of any of the proceedings was ever given. Mrs. Shepherd lived more than two years after the sale, and knew that the property was in the possession of the purchaser Hewett. The property sold for $6,050, and Boston testified that it was worth $6,000 or $6,500; there was no other proof of value. Hewett is long since dead. Harkness and the auctioneer Williams and the second trustee, Burgess, may also be dead, for aught that appears in the record. They do not testify, and no witness refers to them as either living or dead. The trustee Cahill says in his answer that his recollection fails as to the details, and he can only remember that he was at the sale and that it was legally and fairly made. Burgess at least joined in the deed to the purchaser. Boston, the only person examined respecting the occurrences at the sale, confesses the failure of his memory. There is no proof of the present value of the property, but it is to be presumed that there has been great increase *384in it during the seventeen years which intervened between the sale and the institution of the suit.
' Fraud is directly charged in the bill, and there are questions in the case the settlement of which may be important; and as defendants did not suggest the laches in the court below, we will not raise it here, though it is within our discretion, and is sometimes our duty, to do so of our own motion.
2. The burden of proof is upon the complainants to establish the necessary allegations of the bill which are denied, and this includes proof that Mrs. Shepherd did not execute the deed of trust. Counsel err in the assumption that the sworn allegation denying the execution is of the nature of a non est factum and imposes the burden of showing the execution upon those who claim title under that instrument. The defendants are in possession under a title good until overthrown. Complainants must not only prove that she did not execute the deed of trust, but the proof must be clear and convincing. No proof whatever was offered in support of the charge, and the instrument must be regarded as valid for all purposes.
3. The objection to the validity of the acknowledgment of the instrument before Kelly, the justice of the peace, whose title to the office has been assailed, is not well taken. It may be conceded that the act of the Legislative Assembly of the District of Columbia, conferring the power to appoint justices of the peace upon the governor, was invalid. But it does not follow that Kelly, who was .appointed under the authority of that act, and recognized as a lawful officer, was npt a de facto justice of the peace. The office of justice of the peace was not created by the act. It had been in existence ever since the cession under law of unquestioned authority. Grant that the governor had no rightful power to appoint to it; yet under a law then unquestioned, he made the appointment and issued the commission. Kelly received it, qualified and entered upon the duties of the office. No one questioned his authority. He was recognized on every *385hand, and continued the active exercise of the powers of the office for his full term of three years. His appointment, qualification, action and recognition brought him clearly within Lord Ellenborough’s definition of an officer de facto: “ One who has the reputation of being the officer he assumes to be and yet is not a good officer in point of law.” King v. Bedford Level, 6 East, 356. This definition has never been departed from, and is stated with greater clearness by Mr. Justice Field, as follows: “Where an office exists under the law, it matters not how the appointment of the incumbent is made, so far as the validity of his acts are concerned. It is enough that he is clothed with the insignia of the office and exercises its powers and functions.” Norton v. Shelby County, 118 U. S., 444. The rule and the reasons for its existence are well stated in the following cases: Petersilea v. Stone, 119 Mass., 465; State v. Carroll, 38 Conn,, 449; Brown v. Lunt, 37 Me., 423.
4. It is not directly proved that the notice of sale was not published in more than one newspaper; but the presumption is so strong that we think it safe to assume that the publication was confined to the National Republican. .It was published in this one paper, however, for the full time required by the terms of the trust.
The requirement in the instrument is for publication in “some newspapers.” The original was not produced, and these words appear in the copy made from the record. Taking the words of the whole sentence together (see statement, supra), it might plausibly be contended that the word was converted into the plural by error of the recorder. But aside from this, the language is not plain and certain, and it would not be equitable or just to set aside a sale, if otherwise fairly and lawfully made for an adequate price, after such great lapse of time, even if the interpretation of the terms by the trustees was a mistaken one. If they honestly exercised their discretion, and no harm can be shown to have resulted from it, the lapse of time at least might well be held in equity to cure an even greater error.
*3865. The names of the trustees were signed to the notice of sale, and whether by their own hands or others makes no difference. It has been held that the name of a public officer even may be signed by another to a notice of sale; his action upon it is sufficient. Coxe v. Halsted, 2 N. J. Eq., 311.
As the notices of postponement were added to the original notice of the sale, which, with the names of the trustees thereto, was republished, we think it was not necessary to add their names to each of the postponement notices. The name of the authorized auctioneer was sufficient, and their names might well be held as signed to that which followed as well as that which preceded them. No one could possibly have been deceived.
6. Trustees, for good cause, have the right to adjourn a sale to another day, and it is sometimes their duty to do so. It is a matter of sound discretion with them. Richards v. Holmes, 18 How., 143.
The trust deed in this case expressly conferred the power to “ repeat and postpone from time to time ” as the trustees “ may deem expedient.” All that is required is that notice of the postponement must be given. Some authorities hold that the postponement must be advertised for the same length of time required for the original notice, but this we do not believe to be the correct rule. 2 Perry on Trusts, Sec. 60211. The very reasons for permitting the postponement are against it.
The adjournment of this sale was made once, if not twice, at the request of the owners of the property, and every time in their interest. The fact of adjournment and the new time of sale were regularly published from day to day as made, and the place was always the same. The plaintiffs failed to prove that the notice of adjournment was not also announced at each time of advertised sale by the trustees or by their authority. The proof shows plainly that it was announced on one occasion, and the circumstances point to its having been announced on each. It is apparent that the parties at interest were kept advised, and no complaint was *387ever made by any one of them of an improper or illegal notice of adjournment.
7. The complainants make a more signal failure in the attempt to prove that the trustees were not present at the sale. Cahill’s answer is positive that he was present, and he believes that Burgess was also. The only attempt to disprove this is by the witness Boston, who, after seventeen years had elapsed, said he did not think they were present. That Cahill was present, and we must hold that he was, is all, if not more, than was required under the circumstances to make good the sale. That the presence and action of one of two trustees will make a good sale, has been expressly held by the Supreme Court. Smith v. Black, 115 U. S., 308.
The grounds upon which it is sought to uphold so much of the decree appealed from as annuls the sale having been considered and held insufficient, it follows that the decree must be reversed and the bill dismissed, with costs to the defendants ; and it is so ordered.